          Case 5:19-cv-00342-JM Document 40 Filed 04/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KA’TORAH ARYA SAGE PROWSE                                                        PLAINTIFF
ADC #658340

v.                              CASE NO: 5:19-CV-00342-JM

WALTER WASHINGTON, et al.                                                     DEFENDANTS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 20th day of April, 2020.


                                              ___________________________________
                                                UNITED STATES DISTRICT JUDGE
